Citation Nr: 0907502	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-24 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an initial disability rating higher than 
10 percent for bronchial asthma prior to April 21, 2005.

2.  Entitlement to an initial disability rating higher than 
10 percent for a left scrotal sac scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from February 2003 to 
February 2004.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
In that decision, the RO, in relevant part, granted 
service connection and assigned an initial 10 percent rating 
for bronchial asthma, retroactively effective from February 
11, 2004, the day following the Veteran's discharge from 
service when he returned to life as a civilian.  He appealed 
that decision by requesting a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

In a November 2007 decision, the Board determined that a 
"staged" rating was appropriate for the Veteran's bronchial 
asthma, whereby it continued the initial 10 percent rating 
prior to April 21, 2005, but assigned a higher 30 percent 
rating from that date onwards.  The Veteran appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).

In a December 2008 order, granting a joint motion for partial 
remand, the Court vacated the part of the Board's decision 
that had denied a disability rating higher than 10 percent 
for the bronchial asthma prior to April 21, 2005.  The 30 
percent rating assigned since that date, however, remains 
undisturbed by the Court's order and therefore will not be 
addressed in this decision.  The Court also pointed out that 
the Veteran should be issued a statement of the case (SOC) 
concerning his additional claim for a higher initial rating 
for his service-connected left scrotal sac scar.  The Court 
remanded these claims to the Board for further development 
and readjudication in compliance with the directives 
specified in the joint motion.  

Since the Veteran has not been issued an SOC concerning his 
increased-rating claim for the left scrotal sac scar, the 
Board is remanding this claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 21, 2005, the results of pulmonary 
function testing (PFT) show the Veteran had a Forced 
Expiratory Volume in one second (FEV-1) of 89.5 percent of 
the predicted value (after bronchodilation), and a FEV-1 to 
Forced Vital Capacity (FVC) ratio of 81 percent of the 
predicted value (after bronchodilation). 

2.  Prior to April 21, 2005, the Veteran required 
inhalational anti-inflammatory medication to treat his 
bronchial asthma, but he did not require systemic 
corticosteroids or monthly visits to a physician for required 
care of exacerbations.


CONCLUSION OF LAW

Prior to April 21, 2005, the criteria are met for a higher 
initial 30 percent rating, but no greater, for the bronchial 
asthma.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.97, Diagnostic Code 6602 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision. 



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R.    §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as in 
an SOC or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is 
given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the Veteran in April 2004.  This letter informed him of the 
evidence required to substantiate his initial underlying 
claim for service connection, since granted, as well as of 
his and VA's respective responsibilities in obtaining 
supporting evidence.  The letter did not comply with the 
Dingess requirements as it did not address the downstream 
disability-rating and effective-date elements of his claim.  
However, VA is not required to issue another VCAA letter in 
such cases where the Veteran disagrees with the initial 
rating assigned following the grant of service connection.  
VAOPGCPREC 8-2003 (Dec. 2003). Rather, the provisions of 38 
U.S.C.A. § 7105(d) require VA to issue an SOC if the 
disagreement is not resolved.  Id.  Here, the RO adjudicated 
the downstream claim for a higher initial rating and, after 
receiving the Veteran's notice of disagreement (NOD) in 
September 2004, provided him an SOC in June 2005 addressing 
his downstream claim for a higher initial rating.  See 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  As such, the duty 
to notify has been met in this case. 

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records that he and his representative identified as 
relevant.  In addition, his bronchial asthma was examined for 
VA compensation purposes during the period at issue.  The 
report of this examination contains the required information 
to properly rate his bronchial asthma, since it includes 
findings from a pulmonary function test and a history of his 
medication and treatment for bronchial asthma.  38 C.F.R. § 
4.2. See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  So 
there is no further development needed to meet the 
requirements of the VCAA or the Court.



II.  Increased Rating Higher than 10 
Percent for Bronchial Asthma Prior to 
April 21, 2005

Since the Veteran's claim arises from his disagreement with 
the initial rating assigned following the grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If there is a 
question as to which evaluation to apply to the Veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

Prior to April 21, 2005, the Veteran's bronchial asthma was 
assigned a 10 percent rating under Diagnostic Code (DC) 6602.  
The next higher rating of 30 percent is warranted if the FEV-
1 is 56 to 70 percent of predicted, the FEV-1/FVC is 56 to 70 
percent of predicted, daily inhalational or oral 
bronchodilator therapy is required, or inhalational anti-
inflammatory medication is required.  38 C.F.R. § 4.97, DC 
6602.

The next higher rating of 60 percent is assigned when FEV-1 
is 40 to 55 percent of predicted; or FEV-1/FVC is 40 to 55 
percent; or at least monthly visits to a physician for 
required care of exacerbations is needed; or intermittent (at 
least three per year) course of systemic (oral or parenteral) 
corticosteroids is required.  Id.  

And lastly, a 100 percent rating is assigned when the FEV-1 
is less than 40 percent predicted, or FEV-1/FVC is less than 
40 percent, or more than one attack per week with episodes of 
respiratory failure; or requires daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications is required.  Id.

Applying these criteria to the facts of this case, the Board 
finds that the Veteran's bronchial asthma meets the criteria 
for an initial 30 percent rating prior to April 21, 2005.  
This decision is based on evidence showing that he has been 
on inhalational anti-inflammatory medication since the 
initial grant of service connection.  This finding, alone, is 
sufficient to warrant a higher initial 30 percent disability 
rating prior to April 21, 2005.  

As point out in the joint motion, the record documents that 
the Veteran was prescribed Advair in August 2003.  An April 
2004 VA examination report also notes that the Veteran had 
been using Advair to treat his asthma since service.  So the 
record indicates that the Veteran had been taking Advair 
since the initial grant of service connection.  Since Advair 
has an anti-inflammatory component, which the Veteran has 
been using to treat his bronchial asthma since service, the 
evidence supports an initial 30 percent rating prior to April 
21, 2005.  

In reaching this decision, the Board also finds that the 
preponderance of the evidence is against an initial rating 
higher than 30 percent for his bronchial asthma prior to 
April 21, 2005.  In August 2003, the Veteran underwent a 
pulmonary function test with Dr. J. B., a private 
practitioner, at which time his FEV-1 was 106 percent 
predicted and his FEV-1/FVC was 85 percent.  An April 2004 VA 
examination report notes that the Veteran's pulmonary 
function test was normal.  Pulmonary function testing by VA 
in May 2004 revealed an FEV-1 value of 89.5 percent predicted 
and an FEV-1/FVC value of 81 percent.  The interpretation of 
this test was normal spirometry with mild air trapping.  

These values do not even meet the criteria for a 30 percent 
disability rating under DC 6602, which, as indicated, has 
been assigned based solely on the Veteran's use of 
inhalational anti-inflammatory medication to control his 
bronchial asthma.  So it logically follows that these PFT 
values certainly do not meet the criteria for an even higher 
60 percent disability rating under DC 6602.  There also is no 
evidence that the Veteran's bronchial asthma has ever 
required intermittent courses of systemic corticosteroids or 
monthly visits to a physician for required care of 
exacerbations.  Simply stated, there is simply no basis to 
assign a disability rating higher than 30 percent at any time 
prior to April 21, 2005.

For these reasons and bases, the Board finds that the 
evidence supports a higher initial 30 percent rating for the 
Veteran's bronchial asthma prior to April 21, 2005.  But the 
preponderance of the evidence is against an initial rating 
higher than 30 percent during this period.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).  Accordingly, his appeal is granted to 
this extent.

The Board also finds that the schedular rating of 30 percent 
is not inadequate, such that the claim should be referred to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In 
other words, there is no evidence that the Veteran's 
bronchial asthma has caused marked interference with 
employment or has required frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

An initial 30 percent disability rating for bronchial asthma 
is granted prior to April 21, 2005, subject to the laws and 
regulations governing the payment of VA compensation.




REMAND

In the July 2004 rating decision, the RO granted service 
connection and assigned a noncompensable (zero percent) 
rating for residuals of prostate nodules, later characterized 
as a left scrotal sac scar, effective retroactively from 
February 11, 2004.  In response, the Veteran filed a timely 
notice of disagreement (NOD) in September 2004 concerning the 
assigned noncompensable rating.  Thereafter, in a May 2005 
rating decision, the RO granted a higher 10 percent rating 
for this disability, effective February 11, 2004.  However, 
the Veteran was never issued an SOC concerning this issue in 
response to his NOD.  In light of this procedural defect, a 
remand is required so that the RO may issue an SOC.  See 38 
C.F.R.        §§ 19.9, 20.200, 20.201 (2008); see also 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995). 

Thereafter, the RO/AMC should return the claims file to the 
Board only if the Veteran perfects his appeal in a timely 
manner by filing a timely substantive appeal (e.g., VA Form 9 
or equivalent statement).  Smallwood v. Brown, 10 Vet. App. 
93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997) (holding that if the claims file does 
not contain a notice of disagreement, a statement of the case 
and a VA Form 9 [substantive appeal], the Board is not 
required, and in fact, has no authority, to decide the 
claim).

Accordingly, the case is REMANDED for the following action:

The RO should issue the Veteran an SOC 
addressing the claim of entitlement to 
initial disability rating higher than 10 
percent for a left scrotal sac scar.  The 
Veteran should be given an opportunity to 
perfect an appeal by submitting a timely 
substantive appeal in response thereto.  
The RO should advise the Veteran that the 
claims file will not be returned to the 
Board for appellate consideration of this 
issue following the issuance of the 
statement of the case unless he perfects 
his appeal.

The purpose of this REMAND is to ensure due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


